Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed February 2, 2022.  Claim 5 was previously canceled from consideration.  Claims 1-4 and 6-20 are pending review in this correspondence.

Drawings
The drawings were received on February 2, 2022.  These drawings are acceptable.

Specification
The amendments to the specification were received on February 2, 2022.  These amendments are acceptable.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach the method or system of claims 1 and 19, specifically wherein each of the cell capture structures has an upstream opening, a downstream opening, and a surface extending between the upstream opening and the downstream opening, wherein the surface defines a set of discrete steps from the upstream opening to the downstream opening.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        February 15, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796